Exhibit 10.19(c)

 

SPECIAL NOTICE REGARDING MATERIAL NON-PUBLIC INFORMATION



THE ATTACHED DOCUMENT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION CONCERNING THE
COMPANY OR ITS SECURITIES.  BY ACCEPTING THIS DOCUMENT,  THE  RECIPIENT AGREES
TO USE ANY SUCH  INFORMATION  IN ACCORDANCE WITH ITS COMPLIANCE POLICIES,
CONTRACTUAL OBLIGATIONS AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.



 

 

SECOND AMENDMENT AND CONSENT

THIS SECOND AMENDMENT AND CONSENT (this "Amendment and Consent") is entered into
as of January 21, 2004, among THE VAIL CORPORATION, a Colorado corporation doing
business as "Vail Associates, Inc." ("Borrower"), Required Lenders (as defined
in the Credit Agreement referenced below) party hereto, and BANK OF AMERICA,
N.A., as Administrative Agent (hereinafter defined).

R E C I T A L S

A. Borrower has entered into that certain Third Amended and Restated Revolving
Credit and Term Loan Agreement dated as of June 10, 2003 (as amended to date,
the "Credit Agreement"), with Bank of America, N.A., as Administrative Agent (in
such capacity, the "Administrative Agent"), and certain other agents and lenders
party thereto, providing for revolving credit loans and term loans in the
aggregate principal amount of up to $425,000,000. Unless otherwise indicated
herein, all capitalized terms used herein shall have the meanings set forth in
the Credit Agreement, and all Section references herein are to sections in the
Credit Agreement.

B. Vail Resorts, Inc., the indirect parent of Borrower ("VRI"), proposes (i) to
tender for, repurchase (including, without limitation, in open market
transactions or private negotiated transactions), redeem, discharge, or defease
all or a portion of the 8.750% Senior Subordinated Notes due 2009 issued
pursuant to the Senior Subordinated Debt Indentures in one or a series of
transactions (collectively, the "Subject Redemptions," and each, a "Subject
Redemption"), and (ii) to the extent any portion of the Subordinated Debt issued
pursuant to the Senior Subordinated Debt Indentures remains outstanding after
the Initial Subject Redemption (as hereafter defined), to amend the Senior
Subordinated Debt Indentures by deleting substantially all restrictive covenants
from such Indentures (the "Subject Indenture Amendments"). Pursuant to Section
9.2, Borrower has requested that Required Lenders consent to the Subject
Redemptions and the Subject Indenture Amendments.

C. Borrower has also requested that Required Lenders amend the Credit Agreement
(i) to provide for an optional commitment increase under the Term Loan Facility,
pursuant to which Borrower may request an increase thereunder of up to
$60,000,000, (ii) to permit Borrower, at its option, to request that the Term
Loan Principal Debt be refinanced, (iii) to permit, in addition to the Subject
Redemptions, the redemption of up to an aggregate of $90,000,000 of Subordinated
Debt, and (iv) to clarify that in calculating the "Minimum Fixed Charge Coverage
Ratio" and the "Interest Coverage Ratio," the amortization of deferred financing
charges and original issue discounts should be excluded.

D. Subject to and upon the terms and conditions set forth herein, Required
Lenders have agreed to consent to the Subject Redemptions and the Subject
Indenture Amendments and to amend the Credit Agreement as set forth herein.

In consideration of the foregoing and the mutual covenants contained herein,
Borrower, Required Lenders, and Administrative Agent agree as follows:



1.

Consent to Subject Redemptions and Subject Indenture Amendments. Pursuant to
Section 9.2 of the Credit Agreement, Required Lenders hereby consent to the
Subject Redemptions and the Subject Indenture Amendments, so long as (a) on and
as of the dates of each Subject Redemption and the Subject Indenture Amendments,
no Default or Potential Default then exists or arises; (b) prior to or
concurrently with the consummation of the first Subject Redemption (the "Initial
Subject Redemption"), VRI shall issue not less than $300,000,000 of Subordinated
Debt (the "Replacement Subordinated Debt") and shall use not less than
$300,000,000 of the proceeds of such Replacement Subordinated Debt solely to pay
the sum of (i) the redemption or purchase price of, and related costs and
expenses associated with, the Initial Subject Redemption (including, without
limitation, redemption premiums, tender premiums, and consent fees), and (ii)
costs and expenses associated with the issuance of the Replacement Subordinated
Debt; and (c) the remaining Subordinated Debt outstanding under the Senior
Subordinated Indentures (as amended by the Indenture Amendment) and the
Replacement Subordinated Debt shall satisfy the requirements for permitted
Subordinated Debt as set forth in the Loan Papers, including, without
limitation, the requirements imposed by the definition of "Subordinated Debt" in
Section 1.1 and by Section 9.16, and shall otherwise be in form and substance
satisfactory to Administrative Agent (it being understood that if the
Replacement Subordinated Debt is issued in accordance with the requirements of
this Amendment and Consent and under substantially the same or less restrictive
terms as are set forth in the Senior Subordinated Debt Indentures immediately
prior to giving effect to the Subject Indenture Amendment, then such Replacement
Subordinated Debt will be acceptable to Administrative Agent). To the extent any
proceeds from the issuance of the Replacement Subordinated Debt are not
immediately used to consummate the Subject Redemptions and are deposited in a
blocked account with Administrative Agent pursuant to terms, conditions, and
documents reasonably satisfactory to Administrative Agent (the "Blocked
Account"), then, for purposes of calculating the "Funded Debt to Adjusted EBITDA
Ratio" pursuant to Section 10.1(a) for fiscal quarters ending after the date a
deposit is made into the Blocked Account but not after the fiscal quarter ending
April 30, 2004, the amount of Subordinated Debt included in the calculation of
"Funded Debt" shall be reduced by the amount of the funds on deposit in the
Blocked Account on the last day of each such fiscal quarter.





2. Amendments.





(a) The following provision regarding an optional Term Loan Commitment increase
is hereby added as Section 2.4:



"2.4 Optional Increase in Term Loan Commitment.

(a) So long as no Default or Potential Default then exists or arises, upon
notice to Administrative Agent, Borrower may on a one-time basis request an
increase in the Term Loan Commitment by an amount not exceeding $60,000,000 (the
"Increased Term Loan Commitment"). Administrative Agent (in consultation with
Borrower and upon terms regarding arranging such Increased Term Loan Commitment
mutually acceptable to Borrower and Administrative Agent) shall use its best
efforts to coordinate commitments from existing Term Loan Lenders and Eligible
Assignees in order to effect the Increased Term Loan Commitment, which shall be
consummated pursuant to a Joinder Agreement (herein so called) in form and
substance satisfactory to Administrative Agent and Borrower and their respective
counsel. (Such Eligible Assignees, together with each Term Loan Lender agreeing
to increase its Committed Sum under the Term Loan Facility, being herein
referred to collectively as the "Increasing Term Loan Lenders," and individually
as an "Increasing Term Loan Lender"). In no event shall the interest rate
payable on any Term Loan advanced with respect to the Increased Term Loan
Commitment exceed the interest rate applicable to the other Term Loans under the
Loan Papers.



(b) If the Term Loan Commitment is increased in accordance with this Section,
Administrative Agent and Borrower shall determine the effective date (the
"Increase Effective Date") and the final allocation of such Term Loan Commitment
increase. Administrative Agent shall promptly notify Borrower and Term Loan
Lenders of the final allocation of such increase and the Increase Effective
Date. As a condition precedent to such increase, Administrative Agent shall
receive the following:



(i) with respect to any Lender requesting a Note, such Note executed by
Borrower;



(ii) Joinder Agreements executed by Borrower and each Increasing Term Loan
Lender; and



(iii) a certificate of each Company dated as of the Increase Effective Date
signed by a Responsible Officer of each Company (A) certifying and attaching the
resolutions adopted by such Company approving or consenting to such Term Loan
Commitment increase, and (B) in the case of Borrower, certifying that, before
and after giving effect to such increase, (1) the representations and warranties
contained in Section 7 of the Agreement and the other Loan Papers are true and
correct, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and (2) no Default or Potential Default exists or would
result therefrom.



(c) On the Increase Effective Date, (i) Borrower shall borrow, and each
Increasing Term Loan Lender shall lend such Increasing Term Loan Lender's
Commitment Percentage of, the Increased Term Loan Commitment, in a single
advance; (ii) the amortization of the Term Loan Principal Debt shall be
proportionately adjusted to reflect the Increased Term Loan Commitment; and
(iii) each Joinder Agreement shall constitute a Loan Paper.



(b) The following provision regarding the refinancing of the Term Loan Principal
Debt is hereby added as Section 2.5, and is in addition to the rights set forth
in Section 2.4 above:





"2.5 Modification to or Refinancing of Term Loan Principal Debt.





(a) So long as no Default or Potential Default then exists or arises, Borrower,
Guarantors, Administrative Agent, and all Term Loan Lenders may enter into a
consent agreement in form and substance satisfactory to Borrower and
Administrative Agent (the "Consent"), providing for (i) a reduction in the
Applicable Margin with respect to the Term Loans and (ii) an extension of the
Termination Date under the Term Loan Facility, so long as the Termination Date
for the Term Loan Facility is not extended to a date later than one year prior
to the earliest scheduled maturity of the Subordinated Debt then-issued. On the
date that each of the conditions precedent to effectiveness under the Consent
are satisfied (the "Consent Effective Date"): (x) the "Applicable Margin" set
forth in the Consent shall be the Applicable Margin for the Term Loans under the
Loan Papers; (y) the "Termination Date" set forth in the Consent shall be the
Termination Date for the Term Loans under the Loan Papers; and (z) the Consent
shall constitute a Loan Paper. This Amendment and Consent shall evidence
Required Lenders' consent to the modifications effected by the Consent.



(b) Notwithstanding anything to the contrary set forth in Section 3.2, and in
addition to the foregoing set forth in clause (a) above, so long as no Default
or Potential Default then exists or arises, upon notice to Administrative Agent,
Borrower may request on a one-time basis that the Term Loan Principal Debt be
refinanced in full (the "Refinancing"), so long as, after giving effect to the
Refinancing, (i) the principal amount and the amortization of the Term Loan
Principal Debt remains unchanged (except as contemplated in Section 2.4), (ii)
the interest rate payable on the Term Loan Principal Debt has not been
increased, and (iii) the Termination Date for the Term Loan Facility is not
extended to a date later than one year prior to the earliest scheduled maturity
of the Subordinated Debt then-issued. The Refinancing shall be consummated in
accordance with a Refinancing and Joinder Agreement which satisfies the
requirements of Section 2.5(c) (the "Refinancing Agreement"). To the extent the
Refinancing Agreement modifies the Termination Date under the Term Loan Facility
to a later date as contemplated in item (iii) above, or decreases the interest
rate on the Term Loan Facility, this Amendment and Consent shall evidence
Required Lenders' consent to such modifications.



(c) Administrative Agent (in consultation with Borrower and upon terms regarding
arranging such Refinancing mutually acceptable to Borrower and Administrative
Agent) shall use its best efforts to coordinate commitments from existing
Lenders and Eligible Assignees in order to effect the Refinancing, which shall
be consummated in accordance with the Refinancing Agreement and shall be
executed by Borrower, Guarantors, Administrative Agent, and each financial
institution funding the Refinancing (each, a "Refinancing Lender"). The
Refinancing Agreement shall: (i) be in form and terms satisfactory to
Administrative Agent and Borrower and their respective counsel; (ii) establish
the amount of the allocated "Term Loan Commitment" of each Refinancing Lender;
(iii) establish the "Applicable Margin" to be used in determining the interest
rate applicable to the Term Loan Principal Debt on and after the Refinancing
Effective Date (hereafter defined); (iv) establish the "Termination Date"
applicable on and after the Refinancing Effective Date (hereafter defined) to
the Term Loan Principal Debt; and (iv) require on or prior to the Refinancing
Effective Date (hereinafter defined) (A) all Term Loan Principal Debt owed to
the Term Loan Lenders immediately prior to giving effect to the Refinancing to
be paid in full, together with all accrued interest and unpaid fees with respect
thereto, (B) Borrower to borrow, and Refinancing Lenders to advance in a single
advance, an amount equal to the Term Loan Commitment in effect immediately prior
to the Refinancing (including any increase effected by Section 2.4), and (C)
satisfaction of certain conditions precedent, including, without limitation,
delivery of certain certificates, notes, and legal opinions, as Refinancing
Lenders and Administrative Agent shall reasonably require.



(d) On the date that each of the conditions to effectiveness under the
Refinancing Agreement are satisfied (the "Refinancing Effective Date"): (i) each
advance made by a Refinancing Lender on the Refinancing Effective Date shall
constitute a Term Loan under the Loan Papers; (ii) the commitment allocation for
each Refinancing Lender set forth in the Refinancing Agreement shall constitute
the Committed Sum of such Refinancing Lender under the Loan Papers; (iii) the
"Applicable Margin" set forth in the Refinancing Agreement shall be the
Applicable Margin on and after the Refinancing Effective Date for the Term Loans
under the Loan Papers; (iv) the "Termination Date" set forth in the Refinancing
Agreement shall be the Termination Date for the Term Loans under the Loan
Papers; (v) each Refinancing Lender shall be a Term Loan Lender under the Loan
Papers; (vi) references in the Credit Agreement to the Term Loan Facility shall
be to the Term Loans made by the Refinancing Lenders in accordance with the
Refinancing Agreement; and (vii) the Refinancing Agreement shall constitute a
Loan Paper.



(e) To the extent that the Refinancing is consummated, the entering into and
performance of the respective obligations of the Term Loan Lenders and the
Refinancing Lenders, and the transactions evidenced by the Refinancing, are not
intended to, and shall not be deemed to constitute, a novation, nor shall they
be deemed to have terminated, extinguished, or discharged, the Term Loan
Principal Debt under the Loan Papers, all of which Term Loan Principal Debt, and
related Obligation and Collateral, shall continue under and be governed by the
Loan Papers."



(c) The second sentence of Section 9.2 is hereby amended by replacing the period
at the end thereof with a semicolon, and adding the following proviso:



"provided, that, in addition to the Subject Redemptions permitted under the
terms of that certain Second Amendment and Consent dated as of January 21, 2004,
among Borrower, Administrative Agent, and Required Lenders, and consented to by
Guarantors, any Company may, without the approval of Required Lenders, tender
for, repurchase (including, without limitation, in open market transactions or
private negotiated transactions), redeem, or discharge (each, an "Additional
Redemption") up to an aggregate of $90,000,000 of Subordinated Debt, so long as
(a) on and as of the date of each such Additional Redemption, no Default or
Potential Default then exists or arises, and (b) not less than $300,000,000 of
Subordinated Debt remains outstanding after giving effect to each such
Additional Redemption."



(d) The interest calculation with respect to the "Minimum Fixed Charge Coverage
Ratio" in Section 10.2 and the "Interest Coverage Ratio" in Section 10.4 are
clarified by adding the following parenthetical after the term "Funded Debt" in
clause (b) of each Section:



"(excluding amortization of deferred financing costs and original issue
discounts)".



3.

Representations and Warranties. As a material inducement to Required Lenders and
Administrative Agent to execute and deliver this Amendment and Consent, Borrower
represents and warrants to Required Lenders and Administrative Agent (with the
knowledge and intent that Required Lenders are relying upon the same in entering
into this Amendment and Consent) that (a) Borrower has all requisite corporate
authority and power to execute, deliver, and perform its obligations under this
Amendment and Consent, which execution, delivery, and performance have been duly
authorized by all necessary corporate action, require no Governmental Approvals,
and do not violate its certificate of incorporation or its bylaws, (b) upon
execution and delivery by Borrower, Administrative Agent, and Required Lenders,
this Amendment and Consent will constitute the legal and binding obligation of
Borrower, enforceable against it in accordance with this Amendment and Consent's
terms, except as that enforceability may be limited by general principles of
equity or by bankruptcy or insolvency laws or similar laws affecting creditors'
rights generally, and (c) the representations and warranties contained in
Section 7 of the Agreement and the other Loan Papers are true and correct on and
as of the Effective Date (hereinafter defined), except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date.





4. Ratifications

. Borrower and each Guarantor (by executing the Guarantors' Consent and
Acknowledgment attached hereto) (a) ratifies and confirms all provisions of the
Loan Papers as amended by this Amendment and Consent, (b) ratifies and confirms
that all Guaranties, assurances, and Liens granted, conveyed, or assigned
to Administrative Agent, for the benefit of the Lenders, under the Loan Papers
are not released, reduced, or otherwise adversely affected by this Amendment and
Consent and continue to guarantee, assure, and secure full payment and
performance of Borrower's present and future obligations to Administrative Agent
and the Lenders, and (c) agrees to perform such acts and duly authorize,
execute, acknowledge, deliver, file, and record such additional documents, and
certificates as Administrative Agent may reasonably request in order to create,
perfect, preserve, and protect those guaranties, assurances, and liens.





5.

Conditions Precedent to Effectiveness. This Amendment and Consent shall be
effective on the date (the "Effective Date") upon which Administrative Agent
receives (a) counterparts of this Amendment and Consent executed by Borrower,
Administrative Agent, and Required Lenders, and (b) the Guarantors' Consent and
Agreement executed by each Guarantor.





6.

Expenses. Borrower shall pay all reasonable fees and expenses of Administrative
Agent's counsel in connection with the negotiation, preparation, delivery, and
execution of this Amendment and Consent and any related documents.





7.

Miscellaneous. Unless stated otherwise herein, (a) the singular number includes
the plural and vice versa and words of any gender include each other gender, in
each case, as appropriate, (b) headings and captions shall not be construed in
interpreting provisions of this Amendment and Consent, (c) this Amendment and
Consent shall be governed by and construed in accordance with the laws of the
State of New York, (d) if any part of this Amendment and Consent is for any
reason found to be unenforceable, all other portions of it shall nevertheless
remain enforceable, (e) this Amendment and Consent may be executed in any number
of counterparts with the same effect as if all signatories had signed the same
document, and all of those counterparts shall be construed together to
constitute the same document, (f) this Amendment and Consent is a "Loan Paper"
referred to in the Credit Agreement, and the provisions relating to Loan Papers
in Section 14 of the Credit Agreement are incorporated herein by reference, (g)
this Amendment and Consent, the Credit Agreement, and the other Loan Papers
constitute the entire agreement and understanding among the parties hereto and
supercede any and all prior agreements and understandings, oral or written,
relating to the subject matter hereof, and (h) except as provided in this
Amendment and Consent, the Credit Agreement and the other Loan Papers are
unchanged and are ratified and confirmed.





8.

Parties. This Amendment and Consent binds and inures to the benefit of Borrower,
Administrative Agent, the Lenders, and their respective successors and assigns.





The parties hereto have executed this Amendment and Consent in multiple
counterparts as of the date first above written.



Remainder of Page Intentionally Blank.

Signature Pages to Follow.

 

 

THE VAIL CORPORATION (D/B/A "VAIL ASSOCIATES, INC.")

, as Borrower



 

By:

Name:

Title:

 

   

 

 

BANK OF AMERICA, N.A.

, as Administrative Agent, L/C Issuer, a Revolver Lender, and a Term Loan Lender



 

By:

Name:

Title:

 

FLEET NATIONAL BANK

, as Syndication Agent, L/C Issuer, and a Revolver Lender



 

 

By:

Name:

Title:

US BANK NATIONAL ASSOCIATION

,
as Co-Documentation Agent, a Revolver Lender and a Term Loan Lender



 

 

 

By:

Name:

Title:

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

, as Co-Documentation Agent and a Revolver Lender



 

By:

Name:

Title:

DEUTSCHE BANK TRUST COMPANY AMERICAS

, as Co-Documentation Agent and a Revolver Lender



 

By:

Name:

Title:

CREDIT LYONNAIS NEW YORK BRANCH

,
as a Revolver Lender and a Term Loan Lender



 

By:

Name:

Title:

LASALLE BANK NATIONAL ASSOCIATION

,
as a Revolver Lender



 

By:

Name:

Title:

HARRIS TRUST AND SAVINGS BANK

,
as a Revolver Lender



 

By:

Name:

Title:

COMPASS BANK

,
as a Revolver Lender



By:

Name:

Title:

WASHINGTON MUTUAL BANK

,
as a Revolver Lender



 

By:

Name:

Title:

KZH SOLEIL-2 LLC

,
as a Term Loan Lender



 

By:

Name:

Title:

,

as Term Loan Lender

 

By:

Name:

Title:

GUARANTORS' CONSENT AND AGREEMENT

As an inducement to Administrative Agent and Required Lenders to execute, and in
consideration of Administrative Agent's and Required Lenders' execution of the
foregoing, the undersigned hereby consent thereto and agree that the same shall
in no way release, diminish, impair, reduce or otherwise adversely affect the
respective obligations and liabilities of each of the undersigned under each
Guaranty described in the Credit Agreement, or any agreements, documents or
instruments executed by any of the undersigned to create liens, security
interests or charges to secure any of the indebtedness under the Loan Papers,
all of which obligations and liabilities are, and shall continue to be, in full
force and effect. This consent and agreement shall be binding upon the
undersigned, and the respective successors and assigns of each, and shall inure
to the benefit of Administrative Agent and Lenders, and the respective
successors and assigns of each.

Vail Resorts, Inc.

Vail Holdings, Inc.

Beaver Creek Associates, Inc.

Beaver Creek Consultants, Inc.

Beaver Creek Food Services, Inc.

Breckenridge Resort Properties, Inc.

Complete Telecommunications, Inc.

Gillett Broadcasting, Inc.

Grand Teton Lodge Company

Heavenly Valley, Limited Partnership

Jackson Hole Golf and Tennis Club, Inc.

JHL&S LLC

Keystone Conference Services, Inc.

Keystone Development Sales, Inc.

Keystone Food & Beverage Company

Keystone Resort Property Management Company

Larkspur Restaurant & Bar, LLC

Lodge Properties, Inc.

Lodge Realty, Inc.

Mountain Thunder, Inc.

Property Management Acquisition Corp., Inc.

Rockresorts International, LLC

Rockresorts LLC

Rockresorts Cheeca, LLC

Rockresorts Equinox, Inc.

Rockresorts LaPosada, LLC

Rockresorts Wyoming, LLC

Rockresorts Casa Madrona, LLC

Rockresorts Rosario, LLC

Teton Hospitality Services, Inc.

The Village at Breckenridge Acquisition Corp., Inc.

Timber Trail, Inc.

VA Rancho Mirage I, Inc.

VA Rancho Mirage II, Inc.

VA Rancho Mirage Resort, L.P.

Vail/Arrowhead, Inc.

Vail Associates Holdings, Ltd.

Vail Associates Investments, Inc.

Vail Associates Real Estate, Inc.

Vail/Beaver Creek Resort Properties, Inc.

Vail Food Services, Inc.

Vail Resorts Development Company

Vail RR, Inc.

Vail Summit Resorts, Inc.

Vail Trademarks, Inc.

VAMHC, Inc.

VR Heavenly I, Inc.

VR Heavenly II, Inc.

VR Holdings, Inc.



By:

Name:________________________________________

Title:_________________________________________